Ehlers v Byrnes (2018 NY Slip Op 04219)





Ehlers v Byrnes


2018 NY Slip Op 04219


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


723 CA 18-00135

[*1]MALLORY C. EHLERS, PLAINTIFF-APPELLANT,
vWILLIAM A. BYRNES AND ALL ERECTION AND CRANE RENTAL CORP., DEFENDANTS-RESPONDENTS. 


CHIACCHIA & FLEMING, LLP, HAMBURG (LISA A. POCH OF COUNSEL), FOR PLAINTIFF-APPELLANT.
CARTAFALSA, TURPIN & LENOFF, LLP, NEW YORK CITY (BRIAN P. MINEHAN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Matthew J. Murphy, III, A.J.), entered April 6, 2017. The order denied the motion of plaintiff seeking leave to renew her opposition to defendants' motion for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court